Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-21 are currently pending in the instant application.  Claims 13 and 17-19 are rejected; claims 1-12 and 14-16 are considered allowable and claims 20 and 21 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/GB2018/053722, filed on December 20, 2018 and claims benefit of Foreign Application UNITED KINGDOM 1721673.0, filed on December 21, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse of Group I in the reply filed on September 27, 2022 is acknowledged.  The traversal is on the ground(s) that: (1) the reference cited by the Examiner does not fall within the scope of the claims and that the claims make a contribution over the art.
All of the Applicants' arguments have been considered but have not been found persuasive.  It is pointed out that the restriction requirement is made under 35 U.S.C. 121.  35 U.S.C. 121 gives the Commissioner (Director) the authority to restrict applications to several claimed inventions when those inventions are found to be independent and distinct.  The Examiner has indicated that more than one independent and distinct invention is claimed in this application and has restricted the claimed subject matter accordingly.  
Applicants argue that the reference cited by the Examiner does not fall within the scope of the claims and that the claims make a contribution over the art.  However, the Examiner wants to point out that the reference does not have to be prior art under 102 or 103 to be considered a reference as teaching the special technical feature of the claimed invention.  The claimed invention is drawn to compounds of the structure 
    PNG
    media_image1.png
    193
    186
    media_image1.png
    Greyscale
or compounds of the structure 
    PNG
    media_image2.png
    191
    186
    media_image2.png
    Greyscale
and the special technical feature of these compounds is the core part that is constant which doesn’t include variables. Therefore, the compound 
    PNG
    media_image3.png
    244
    187
    media_image3.png
    Greyscale
cited in the reference does teach the special technical feature and thus does not provide a contribution over the art.  The claims lack unity of invention.  
However, the Examiner searched the core structure and no prior art was found and so the withdrawn claims except 20 and 21 will be rejoined since these claims include the same allowable subject matter of claim 1. So for purpose of compact prosecution, the restriction requirement, filed on July 27, 2022, has been withdrawn with respect to claims 1-19 but maintained with respect to claim 20 and 21 since these claims are drawn to a different scope of compound and not the same compound that is found in claim 1. 

IV. 	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential steps required to show that the “charge-transfer salt” was obtained in the claimed method.  To overcome the rejection, Applicants are suggested to amend claim 13 to incorporate the step wherein the charge transfer salt was actually made and obtained which should have clear support in the specification.

2.  	Claims 13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 13 and 17-19 recites the limitation “composition according to claim 1” and/or “the composition” which is directly or indirectly dependent on claim 1 but claim 1 is not drawn to a composition at all but a compound of formula (I).  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claims 13 and 17-19 so that these claims refer to a compound and not a composition.


****The closest prior art is Lee, et al. (J. Org. Chem. 1972, 37, 343-347 which teaches the compound 
    PNG
    media_image4.png
    95
    102
    media_image4.png
    Greyscale
which is an heteroaromatic ring in a salt form but does not teach a non-aromatic heterocyclic ring as seen in the instant compounds which are not in a salt form with only one unsaturated bond present.   
V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626